Detailed Action
The instant application having Application No. 16/321,063 has a total of 13 claims pending in the application; there are 3 independent claims and 10 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 6/22/21. Claims 1-2, 4-11 and 13-15 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (U.S. Patent Application Publication No. 2015/0220452), herein referred to as .
Referring to claim 1, Purkayastha et al. disclose as claimed, a method of memory allocation in a host computer, comprising the steps of: allocating one or more regions of physical working memory for use by an application (see para. 10 and 12, where memory is allocated to an application), the regions individually comprising contiguous physical memory segments, but the one or more regions not necessarily being contiguous between themselves, such that each physical memory segment is sequentially located in the physical memory in a sequence from a lowest location to a highest location, but certain of the physical memory segments that are adjacent in the sequence are not necessarily contiguous (see para. 12, where the volatile memory is divided into M regions. See para. 38-40, where paging out and transfers will result in the regions not being contiguous between themselves. Also see fig. 7 and 12, showing noncontiguous regions in DRAM. Para. 40 states that the oldest region from DRAM may be transferred to the SSD. As regions are constantly being moved in and out, when a region is moved out, the surrounding memory segments to that region would be in a sequence, but not necessarily contiguous); generating a segment address table having at least as many entries as the total number of physical memory segments allocated to the application (see para. 37, where the memory map may include entries for the entire storage capacity of the NV memory and DRAM), where each of the entries of the segment address table has a respective segment number in order according to the sequence (see fig. 4, showing a segment address table with page frame numbers in order in a sequence); populating at least some of the plurality of entries of the segment address table sequentially and contiguously with the respective physical memory addresses of the physical memory segments in order in the sequence (see fig. 4, showing an address table populated with virtual and physical sequential and contiguous segments. Also see para. 34, where in populating a map, an application maps a set of sequentially ordered regions); presenting to the application a contiguous see fig. 4, showing a contiguous virtual address space. Also see para. 34, where an application maps a set of sequentially ordered regions. See para. 37, where the memory map may include entries for the entire storage capacity of the NV memory and DRAM, and therefore would have at least as many virtual memory segments as the total number of physical memory segments allocated to the application); where each of the virtual memory segments are sequential and contiguous (see fig. 4, showing a sequential and contiguous virtual address space) and mapping from virtual memory addresses of the virtual memory segments to the physical memory addresses of the physical memory segments by reference to the segment address table (see para. 10, where a paging table maps virtual addresses and physical addresses. Also see fig. 5-7, where a memory management unit maps virtual memory addresses to physical memory addresses).  
Purkayastha et al. disclose the claimed invention except for by carrying out actions, for each mapping, including: Determining the segment number of one of the virtual memory segments comprising one of the virtual memory addresses being mapped; calculating a virtual address offset for the one of the virtual memory segments; reading one of the physical memory addresses that is contained in one of the entries of the segment address table having the segment number of the one of the virtual memory segments comprising the one of the virtual memory addresses being mapped; and adding the virtual address offset to the one of the physical memory addresses.
However, Maynard et al. disclose by carrying out actions, for each mapping, including: Determining the segment number of one of the virtual memory segments comprising one of the virtual memory addresses being mapped; calculating a virtual address offset for the one of the virtual memory segments (see col. 2, lines 15-37, where the CPU works out a virtual PFN and offset within a virtual page); reading one of the physical memory addresses that is contained in one of the entries of the segment address table having the segment number of the one of the virtual memory segments see col. 2, lines 15-37, where a physical frame number is read from the entry matching the virtual page, which would be the segment number of the virtual address. Also see Purkayastha et al., para. 38, where each page in the virtual address space corresponds to a physical page); and adding the virtual address offset to the one of the physical memory addresses (see col. 2, lines 15-37, where in translating a virtual address to a physical address, the virtual offset is added to the base physical address in order to determine the new physical address. Using a virtual offset and adding it to a physical base address is well known in the art and would be obvious to utilize with Purkayastha et al).
	Purkayastha et al. and Maynard et al. are analogous art because they are from the same field of endeavor of address translation (see Purkayastha et al., abstract and Maynard et al., abstract, regarding address translation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purkayastha et al. to comprise by carrying out actions, for each mapping, including: Determining the segment number of one of the virtual memory segments comprising one of the virtual memory addresses being mapped; calculating a virtual address offset for the one of the virtual memory segments; reading one of the physical memory addresses that is contained in one of the entries of the segment address table having the segment number of the one of the virtual memory segments comprising the one of the virtual memory addresses being mapped; and adding the virtual address offset to the one of the physical memory addresses, as taught by Maynard et al., in order to require less space in the address translation table, by utilizing base addresses and offsets instead of each entry needing the full address. Utilizing offsets in page translation is well known in the art.
Claim 10 recites similar limitations as claim 1, and would be rejected using the same rationale.
As to claim 2, Purkayastha et al. and Maynard et al. also disclose the method of memory allocation of claim 1, in which in the step of populating the segment address table, a first entry of the segment address table is populated with a first physical memory address, among the respective physical memory addresses, of a first physical memory segment of the first region (see Purkayastha et al., fig. 4, showing a first entry of the MMU being assigned the first physical memory segment in DRAM region 0).  
As to claim 4, Purkayastha et al. and Maynard et al. also disclose the method of claim 1, wherein if one or more regions of physical working 3Atty Docket No.: 545-721memory are allocated starting at an address other than the start address of a physical memory segment, then the method comprises the steps of calculating a physical starting address offset with respect to the start address of the physical memory segment for the one or more regions; and adding the respective physical starting address offset to the calculated physical memory address in a respective one or more regions (see Maynard et al., col. 2, lines 15-37, where in translating a virtual address to a physical address, the virtual offset is added to the base physical address in order to determine the new physical address. Any time an address is utilized, it would have an offset. Using a virtual offset and adding it to a physical base address is well known in the art and would be obvious to utilize with Purkayastha et al.).
As to claim 5, Purkayastha et al. and Maynard et al. also disclose the method of claim 1, wherein the segment address table comprises fields for all available physical memory segments (See Purkayastha et al., para. 11 and 37, where the memory map may include entries for the entire storage capacity of the NV memory and DRAM).  
As to claim 6, Purkayastha et al. and Maynard et al. also disclose the method of claim 5, wherein the segment address table comprises fields for potential physical memory segments (see Purkayastha et al., para. 37 and fig. 4, where the page table includes additional unused entries corresponding to pages in the SSD that are not loaded into DRAM, and are therefore potential physical memory segments).  
As to claim 7, Purkayastha et al. and Maynard et al. also disclose the method of claim 1, comprising the steps of: requesting additional working memory for the application; allocating one or more new regions of physical working memory for use by the application (see Purkayastha et al., para. 54, where a page fault may take place, in which case the host requests that information to be transferred to the volatile memory. If additional storage capacity is available, then that additional working memory space would be given to the application), the one or more new regions individually comprising contiguous physical memory segments, but the one or more new regions not necessarily being contiguous between themselves (see Purkayastha et al., para. 39-41, where when new regions are copied to the DRAM, they are not necessarily contiguous. For example, in fig. 7, the new regions of X+M+3 -> X+M+7 were copied to region 2-7, but are not contiguous to the regions in DRAM region 8-9. Therefore for each new region added, it would not have to be contiguous); and populating entries of the segment address table sequentially and contiguously with the respective physical memory addresses of the physical memory segments for the one or more new regions in order in the sequence, starting with an entry immediately following a last entry in the segment address table corresponding to existing allocated regions of the physical working memory (see Purkayastha et al., fig. 5, where new regions 8 and 9 were added, and the address table entries for 8 and 9 are populated sequentially and contiguously following the last entry of 7).  
As to claim 9, Purkayastha et al. and Maynard et al. also disclose the method of claim 1, wherein for respective applications with respective allocated physical working memory, each application has a respective segment address table and virtual addressable space (see Maynard et al., col. 2, lines 9-15, where typically, there is a page table for every process in the system. See fig. 5 showing page tables for processes X and Y, along with respective physical working memory and virtual addressable spaces).
Referring to claim 11, Purkayastha et al. disclose as claimed, a memory allocation apparatus, comprising physical working memory (see fig. 3, showing a host computer with DRAM); an application processor adapted to run an application (see fig. 3, showing a processor running an application); an allocation processor adapted to allocate one or more regions of physical working memory for use by an application (see para. 10 and 12, where memory is allocated to an application by the host. See fig. 3, where a processor on the host allocates memory), the one or more regions individually comprising contiguous physical memory segments, but the one or more regions not necessarily being contiguous between themselves, such that each physical memory segment is sequentially located in the physical memory in a sequence from a lowest location to a highest location, but certain of the physical memory segments that are adjacent in the sequence are not necessarily contiguous (see para. 12, where the volatile memory is divided into M regions. See para. 38-40, where paging out and transfers will result in the regions not being contiguous between themselves. Also see fig. 7 and 12, showing noncontiguous regions in DRAM. Para. 40 states that the oldest region from DRAM may be transferred to the SSD. As regions are constantly being moved in and out, when a region is moved out, the surrounding memory segments to that region would be in a sequence, but not necessarily contiguous); a memory manager adapted to generate a segment address table having at least as many entries as the total number of physical memory segments allocated to the application (see fig. 3, showing a memory management unit. See para. 37, where the memory map may include entries for the entire storage capacity of the NV memory and DRAM); where each of the entries of the segment address table has a respective segment number in order according to the sequence (see fig. 4, showing a segment address table with page frame numbers in order in a sequence); the memory manager being adapted to populate at least some of the plurality of entries of the segment address table see fig. 4, showing an address table populated with virtual and physical sequential and contiguous segments. Also see para. 34, where an application maps a set of sequentially ordered regions); the memory manager being adapted to present to the application a contiguous virtual addressable space having at least as many virtual memory segments as the total number of physical memory segments allocated to the application (see fig. 4, showing a contiguous virtual address space. Also see para. 34, where an application maps a set of sequentially ordered regions. See para. 37, where the memory map may include entries for the entire storage capacity of the NV memory and DRAM, and therefore would have at least as many virtual memory segments as the total number of physical memory segments allocated to the application); and5Atty Docket No.: 545-721 the memory manager being adapted to map from virtual memory addresses to physical memory addresses by reference to the segment address table (see para. 10, where a paging table maps virtual addresses and physical addresses. Also see fig. 5-7, where a memory management unit maps virtual memory addresses to physical memory addresses), where each of the virtual memory segments are sequential and contiguous (see fig. 4, showing a sequential and contiguous virtual address space); the memory manager being adapted to map from virtual memory addresses of the virtual memory segments to the physical memory addresses of the physical memory segments by reference to the segment address table (see para. 10, where a paging table maps virtual addresses and physical addresses. Also see fig. 5-7, where a memory management unit maps virtual memory addresses to physical memory addresses).  
Purkayastha et al. disclose the claimed invention except for by carrying out actions, for each mapping, including: Determining the segment number of one of the virtual memory segments comprising one of the virtual memory addresses being mapped; calculating a virtual address offset for the one of the virtual memory segments; reading one of the physical memory addresses that is 
However, Maynard et al. disclose by carrying out actions, for each mapping, including: Determining the segment number of one of the virtual memory segments comprising one of the virtual memory addresses being mapped; calculating a virtual address offset for the one of the virtual memory segments (see col. 2, lines 15-37, where the CPU works out a virtual PFN and offset within a virtual page); reading one of the physical memory addresses that is contained in one of the entries of the segment address table having the segment number of the one of the virtual memory segments comprising the one of the virtual memory addresses being mapped (see col. 2, lines 15-37, where a physical frame number is read from the entry matching the virtual page, which would be the segment number of the virtual address. Also see Purkayastha et al., para. 38, where each page in the virtual address space corresponds to a physical page); and adding the virtual address offset to the one of the physical memory addresses (see col. 2, lines 15-37, where in translating a virtual address to a physical address, the virtual offset is added to the base physical address in order to determine the new physical address. Using a virtual offset and adding it to a physical base address is well known in the art and would be obvious to utilize with Purkayastha et al).
	Purkayastha et al. and Maynard et al. are analogous art because they are from the same field of endeavor of address translation (see Purkayastha et al., abstract and Maynard et al., abstract, regarding address translation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purkayastha et al. to comprise by carrying out actions, for each mapping, including: Determining the segment number of one of the virtual memory segments comprising one of the virtual memory addresses being mapped; calculating a virtual address offset for 
As to claim 13, Purkayastha et al. and Maynard et al. also disclose the memory allocation apparatus of claim 11 in which the allocation processor is adapted to allocate one or more new regions of physical working memory for use by the application (see Purkayastha et al., para. 54, where a page fault may take place, in which case the host requests that information to be transferred to the volatile memory. If additional storage capacity is available, then that additional working memory space would be given to the application), the one or more new regions individually comprising contiguous physical memory segments, but the one or more new regions not necessarily being contiguous between themselves, in response to a request by the application processor for more physical working memory (see Purkayastha et al., para. 39-41, where when new regions are copied to the DRAM, they are not necessarily contiguous. For example, in fig. 7, the new regions of X+M+3 -> X+M+7 were copied to region 2-7, but are not contiguous to the regions in DRAM region 8-9. Therefore for each new region added, it would not have to be contiguous); and the memory manager is adapted to populate entries of the segment address table sequentially and contiguously with the physical addresses of the physical memory segments across the one or more new regions in order starting with the entry immediately following the last entry in the segment address table corresponding to the existing allocated regions of physical working memory (see Purkayastha et al., fig. 5, where new regions 8 and 9 were added, and the address table entries for 8 and 9 are populated sequentially and contiguously following the last entry of 7).  
As to claim 12, Purkayastha et al. and Maynard et al. also disclose the memory allocation apparatus of claim 11, in which the memory manager is adapted to map from virtual memory addresses to physical memory addresses by reference to the segment address table by the process of: determining the virtual memory segment comprising the virtual memory address and calculating a virtual address offset with respect to that segment; reading the physical memory addresses held in the entry of the segment address table corresponding to the determined virtual memory segment; and adding the calculated virtual address offset to that physical memory address (see Maynard et al., col. 2, lines 15-37, where in translating a virtual address to a physical address, the virtual offset is added to the base physical address in order to determine the new physical address. Using a virtual offset and adding it to a physical base address is well known in the art and would be obvious to utilize with Purkayastha et al.).
As to claim 15, Purkayastha et al. and Maynard et al. also disclose the memory allocation apparatus of claim 11, wherein for respective applications with respective allocated physical working memory, each 6Atty Docket No.: 545-721 application has a respective segment address table and virtual addressable space; and the memory manager does not check for clashes between addresses of physical memory segments between segment address tables (see Maynard et al., col. 2, lines 9-15, where typically, there is a page table for every process in the system. See fig. 5 showing page tables for processes X and Y, along with respective physical working memory and virtual addressable spaces).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. in view of Maynard et al. and in view of Niwa et al. (U.S. Patent Application Publication No. 2016/0179432), herein referred to as Niwa et al.
As to claim 8, Purkayastha et al. and Maynard et al. disclose the claimed invention except for the method of claim 1, comprising the step of selecting the same virtual start address for the virtual address space each time the application is allocated physical working memory.  
However, Niwa et al. disclose selecting the same virtual start address for the virtual address space each time the application is allocated physical working memory (see para. 111, where each time a procedure attaches memory for an application, that application accesses virtual memory with the same virtual address, but possibly different physical addresses each time).
	Purkayastha et al. and Niwa et al. are analogous art because they are from the same field of endeavor of address translation (see Purkayastha et al., abstract and Niwa et al., abstract, regarding address translation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purkayastha et al. to comprise selecting the same virtual start address for the virtual address space each time the application is allocated physical working memory, as taught by Niwa et al., in order to maintain continuity with the application. Less change is required if it can maintain the same virtual address space.
As to claim 14, Purkayastha et al. and Maynard et al. disclose the claimed invention except for the memory allocation apparatus of claim 11, in which the memory manager is adapted to select the same virtual start address for the virtual address space each time the application is allocated physical working memory.  
However, Niwa et al. disclose selecting the same virtual start address for the virtual address space each time the application is allocated physical working memory (see para. 111, where each time a procedure attaches memory for an application, that application accesses virtual memory with the same virtual address, but possibly different physical addresses each time).
see Purkayastha et al., abstract and Niwa et al., abstract, regarding address translation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purkayastha et al. to comprise selecting the same virtual start address for the virtual address space each time the application is allocated physical working memory, as taught by Niwa et al., in order to maintain continuity with the application. Less change is required if it can maintain the same virtual address space.

Response to Arguments
Applicant's arguments, filed 6/22/21, have been fully considered but they are not persuasive. 
Applicant argues that Maynard does not disclose providing entries of the page table 510/520 each having a segment number for a virtual memory segment of a virtual addressable space. Applicant also argues that Maynard does not disclose providing a virtual addressable space comprising virtual memory segments and a segment address table comprising entries, in which each virtual memory segment has a segment number and each entry of the segment address table has a segment number of a virtual memory segment of the virtual addressable space.  Firstly, Maynard is being combined with Purkayastha et al., which teaches a segment address table in fig. 4. Maynard is being cited for calculating a virtual address offset for virtual memory segments, reading a physical memory address and adding the virtual memory offset to a physical memory address. However, Maynard, col. 2, lines 15-37 shows where Maynard’s page table contains entries of a virtual PFN and a physical PFN. A virtual page number would qualify as virtual memory segment number, and therefore each entry has a segment number for a virtual memory segment of a virtual addressable space.
Applicant argues that there is no teaching in Maynard of using a correspondence between an entry and a segment number, when mapping from virtual memory addresses to physical memory addresses. Again, Maynard is being combined with Purkayastha et al., which teaches a correspondence between entries and segment numbers in fig. 4. However, Maynard, col. 2, lines 15-37 also discloses a correspondence between entries and segment numbers. Each entry has both a virtual PFN and a physical PFN. Therefore, if the virtual PFN is a segment number, then each one corresponds to an entry used for mapping from virtual memory addresses to physical memory addresses. 
Applicant argues that Maynard teaches a technique for searching the contents of the entries of a page table to identify the entry of the page table instead of an indexing scheme. Although Maynard does utilize searching, the claim language does not mention searching, and therefore the combination of Purkayastha and Maynard can still teach the elements of the claim while also using searching. Applicant argues that claim 1 requires that a virtual memory segment is determined and an entry of the segment address table corresponding to the segment number of the virtual memory segment is read. Maynard, col. 2, lines 15-37 shows where the CPU works out a virtual PFN and offset within a virtual page, therefore determining a virtual memory segment.
Applicant also argues that the entries of Maynard’s page table are arranged in any order and the CPU must search the contents. However, Maynard is being combined with Purkayastha. Fig. 4 of Purkayastha shows entries being populated sequentially and contiguously. 

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-2, 4-11 and 13-15 stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132